DETAILED ACTION
Reason(s) for Correction
An internal memo filed April 19th, 2022 directed the Examiner to claim 8, which was dependent on cancelled claim 7. This unfortunately went unnoticed in the original Notice of Allowability mailed April 6th, 2022.
Therefore, this correction should be considered a supplemental Notice of Allowability/addendum only containing amended claim 8. Any dependencies or claim numbering should not be affected by this change.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keith Vogt on April 21st, 2022.
The application has been amended as follows: 
8.	The fiber reinforced polymer composite of claim 1, wherein said fibers in each of said successive mirror image layer pair have a different apex angle.

Allowable Subject Matter
Claims 1-4, 8-9, 14-16, 19, and 22-23 are allowed.
The Examiner’s statement of reasons for allowance is, as previously stated in the Office action mailed April 6th, 2022, in agreement with Applicant’s reasoning as set forth in the responses filed on February 1st and 10th, 2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        April 22nd, 2022